Citation Nr: 0309787	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  00-02 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for claimed varicose 
veins of the right leg.  

2.  Entitlement to service connection for the claimed 
residuals of crushed knuckles of the right hand.  

3.  Entitlement to service connection for claimed jock itch.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs






ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from April 1991 to April 
1993.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 RO decision, which denied service 
connection for varicose veins of the right leg, the residuals 
of crushed knuckles of the right hand and jock itch.  

The Board notes that, on his substantive appeal statement in 
February 2000, the veteran requested a personal hearing at 
the RO before a Veterans Law Judge.  In an August 2001 
letter, the RO notified him of a hearing scheduled in 
September 2001, but he failed to appear.  

The Board also notes that the veteran, in July 1999, had 
initiated an appeal as to several additional issues (i.e., 
increased ratings for residuals of a laceration of the right 
hand and a plantar wart of the right foot; and service 
connection for varicose veins of the left leg, appendectomy, 
removal of right colon, and upper gastrointestinal disability 
including hiatal hernia and gastroesophageal reflux disease).  

The RO issued him a Statement of the Case in April 2000, 
regarding these issues; however, the veteran did not perfect 
his appeal as to these issues with the filing of a VA Form 9 
(or statement indicating his desire to appeal the issues to 
the Board).  Thus, these issues will not be addressed in this 
document.  



REMAND

In a May 2002 letter, the Board informed the veteran that it 
was undertaking additional development on the issues of 
service connection for varicose veins of the right leg, 
residuals of crushed knuckles of the right hand, and jock 
itch, rather than remanding the case to the RO.  Such 
development was undertaken pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2) (2002)).  

In its letter of May 2002, the Board also notified the 
veteran of a change in law regarding his appeal (i.e., the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)), and provided him an opportunity to 
submit additional evidence or argument in light of the new 
law.  

The Board also requested the veteran to furnish additional 
information and evidence regarding treatment of his claimed 
disabilities.  He was given 60 days in which to provide the 
requested information.  

The veteran thereafter responded to the Board's letter with 
statements and authorizations for the VA to obtain specific 
private treatment records, which were subsequently obtained.  

In a March 2003 letter, the Board informed the veteran of the 
evidence it obtained concerning his appeal for service 
connection for varicose veins of the right leg, residuals of 
crushed knuckles of the right hand, and jock itch, as 
required by Rule of Practice 903.  See 67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 20.903 
(2002)).  

This evidence consisted of private medical treatment records; 
however, it is noted that the veteran was not informed of the 
February 2003 response to a request for records of treatment 
of varicose veins at the Naval Hospital in Memphis, Tennessee 
during the spring and summer of 1992.  

The veteran was given 60 days in which to respond, with 
additional evidence or argument, to the March 2003 letter.  
In April 2003, the Board received his response that he had no 
further evidence or argument to present.  

Subsequently, in a decision of the U.S. Court of Appeals for 
the Federal Circuit, D.A.V. et. al. v. Secretary of Veterans 
Affairs, Nos. 02-7304, 02-7305, 02-7316, 2003 U.S. App. LEXIS 
8275 (Fed. Cir. May 1, 2003), the Court invalidated 38 C.F.R. 
§19.9(a)(2) and (a)(2)(ii), which are provisions promulgated 
by the VA authorizing the Board to, among other things, 
correct a procedural defect or undertake additional 
development in a case, without having to remand the case to 
the RO for completion of such action.  The intended effect of 
these provisions was to shorten the appeal processing time 
and to reduce the backlog of claims awaiting decision at the 
Board.  See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002).   

Of particular note for the instant case, the Court 
invalidated 38 C.F.R. §19.9(a)(2) on the basis that it, in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration and without having to obtain the appellant's 
waiver.  

The Court found that the provision was contrary to the 
requirement of 38 U.S.C. § 7104(a) that "all questions in a 
matter which . . . is subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary."  

Thus, as applied to the instant case, the RO shall initially 
consider the evidence obtained by the Board when it undertook 
additional development of the case.  

The Board has considered the revision to the regulations 
allowing the Board to develop evidence and address questions 
not previously considered by the RO.  See Board of Veterans' 
Appeals: Obtaining Evidence and Curing Procedural Defects 
Without Remanding, 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  However, in 
light of the above-described Federal Circuit decision, a 
remand to the RO is required.  

Finally, as noted, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law during the pendency of the veteran's appeal.  
The VCAA essentially enhances the VA's obligation to notify 
him about his claims (i.e., what information or evidence is 
required to grant his claim) and to assist him to obtain 
evidence for his claims.  

The RO must ensure compliance with the notice and duty to 
assist provisions contained in the VCAA, to include sending 
any additional letters to the veteran as deemed appropriate.  
See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claims.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Further, the RO must also ensure that 
the veteran has been afforded the requisite time and 
opportunity to respond, in accordance with statutory law.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must take appropriate steps to 
review the claims file and take 
appropriate action to ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  This includes the issuance of 
letters to the veteran, as deemed 
appropriate, in regard to notifying him of 
what information or evidence was needed 
from him and what the VA has done and will 
do to assist him in substantiating his 
claims.  Such notice would include 
informing him of the February 2003 
response to a request for records of 
treatment of varicose veins at the Naval 
Hospital in Memphis, Tennessee during the 
spring and summer of 1992.  The veteran 
must be afforded the requisite time, 
mandated by 38 U.S.C. § 5103(b), in which 
to respond to any notices.  

2.  Thereafter, the RO should readjudicate 
the veteran's claims of service connection 
for varicose veins of the right leg, 
residuals of crushed knuckles of the right 
hand, and jock itch.  If the decision 
remains adverse to the veteran, the RO 
should provide him and his representative 
with a Supplemental Statement of the Case 
and the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


